The opinion of the court was delivered by
Hoyt, C. J.
This action was brought to foreclose certain liens for material and labor upon property owned by the defendant O. J. Treen, and upon which the defendants Taylor had a mortgage. The only question presented upon the appeal is as to the sufficiency of. the several lien notices. They are each attacked upon the ground that the description of the property upon which the'lien is claimed is insufficient. It appeared from each of the lien notices, as well as from the complaint, that work was performed on three different buildings all situated on a single lot in the city of Seattle, and it is claimed by appellants that by the notices it was intended to claim separate liens upon each of such houses, and. that no sufficient description of the property upon which each of said houses was situated was contained in the notices. If we were to agree with this contention, we should still be of the opinion that the lien notices were sufficient for the reason that each of the houses was described as being upon a particular lot, and there was no particular portion of said lot which by anything done by the owner was set apart as necessary to be used in connection with each of the houses. That fact would’ therefore have to be determined by the court. It might-have been possible to have described exactly the part of the lot upon which each house was situated, but it could not be presumed that other land *263than that actually covered was not necessary to the convenient enjoyment of each house.
But in our opinion, the notices fairly indicate an intention to claim the lien upon the entire lot and the buildings thereon situated, for all the labor done and materials furnished for all the houses; and under the liberal provisions of the act of 1893 (Laws, p. 32), such description and claim was sufficient. The three lien notices were not exactly alike, hut they were substantially so, and what we have said will apply as well to one as to the other.
There was an additional objection raised to the lien of M. F. Backus, receiver, and that was that there was no sufficient proof of its having been verified. The only objection pointed out was the fact that the notary before whom such lien was sworn had omitted to add to his signature and official title his place of residence. Whether or not this omission would, upon the authority of the case of Gates v. Brown, 1 Wash. 470 (25 Pac. 914), be fatal to the lien notice, it is not necessary for us now to decide. The statute of 1893 (Laws 1893, p. 34, §5), authorized an amendment of notices of lien when the interests of third parties would not be affected thereby, and under this provision the court allowed this lien notice to he amended by the addition of the place of residence of the notary. That this' might be done, if it did not affect the rights of third parties, is conceded by appellants, but they contend that the appellants Taylor, as mortgagees, are such third parties, and that their rights were directly affected by the amendment. In our opinion the parties intended to be protected from the force of the statute allowing such amendments were only those who had acquired some interest subsequent to the filing of the lien notice, and had no reference to those *264whose relations to the property had not been changed since such filing.
None of the errors assigned warrant a reversal of the judgment and it will be affirmed.
Scott, Dunbar, Anders and Gordon, JJ., concur.